                                                                 1   J. BRUCE ALVERSON, ESQ.
                                                                     Nevada Bar No. 1339
                                                                 2   KARIE N. WILSON, ESQ.
                                                                     Nevada Bar No. 7957
                                                                 3   ALVERSON TAYLOR & SANDERS
                                                                     6605 Grand Montecito Pkwy, Ste. 200
                                                                 4   Las Vegas, NV 89149
                                                                     702-384-7000 Phone
                                                                 5   702-385-7000 Fax
                                                                     Attorneys for Defendant
                                                                 6   Jayco, Inc.

                                                                 7                                UNITED STATES DISTRICT COURT
                                                                                                       DISTRICT OF NEVADA
                                                                 8

                                                                 9   THEODORE and RHONDA ELWELL,                             CASE NO: 3:18-cv-00540-HDM-CBC

                                                                10                                  Plaintiffs,
ALVERSON TAYLOR & SANDERS




                                                                11   v.
                            6605 GRAND MONTECITO PKWY STE 200




                                                                12   JAYCO, INC., a foreign corporation;
                                    LAS VEGAS, NV 89149




                                                                     SIERRA RV SUPERCENTER, INC., a Nevada
                                                                13
                                        (702) 384-7000




                                                                     corporation; DOES I-V; and ROE
                                          LAWYERS




                                                                     CORPORATIONS VI-X, inclusive,
                                                                14
                                                                                                  Defendants.
                                                                15                          __________________________________________

                                                                16
                                                                     STIPULATION AND ORDER FOR DISMISSAL OF ALL CLAIMS, WITH PREJUDICE
                                                                17
                                                                            IT IS HEREBY STIPULATED and agreed by and between Plaintiffs THEODORE and
                                                                18
                                                                     RHONDA ELWELL, and Defendants JAYCO, INC. and SIERRA RV SUPERCENTER, INC.,
                                                                19
                                                                     by and through their respective counsel of record, that Plaintiffs’ claims are hereby DISMISSED
                                                                20
                                                                     with prejudice, the parties to bear their own fees and costs.
                                                                21
                                                                     ...
                                                                22
                                                                     .                                                 .                                           .
                                                                23
                                                                     ...
                                                                24

                                                                                                                      1                                    KNW 25914
                                                                 1                       Theodore and Rhonda Elwell v. Jayco, Inc. and Sierra RV Supercenter, Inc.
                                                                                                                             Case No.: 3:18-cv-00540-HDM-CBC
                                                                 2                               Stipulation and Order to Dismiss Plaintiffs’ claims, with Prejudice

                                                                 3   Dated this 25th day of March, 2019.               Dated this 25th day of March, 2019.

                                                                 4   ALVERSON TAYLOR & SANDERS                         DRUMMOND LAW FIRM

                                                                 5   /s/ Karie N. Wilson                               /s/ Craig W. Drummond
                                                                     ______________________________
                                                                 6   J. BRUCE ALVERSON, ESQ.                           CRAIG W. DRUMMOND, ESQ.
                                                                     Nevada Bar No. 1339                               Nevada Bar No. 11109
                                                                 7   KARIE N. WILSON, ESQ.                             810 S. Casino Center Blvd., Ste. 101
                                                                     Nevada Bar No. 7957                               Las Vegas, NV 89101
                                                                 8   6605 Grand Montecito Pkwy, Ste. 200               702-366-9966 Phone
                                                                     Las Vegas, NV 89149                               Attorney for Plaintiffs
                                                                 9   702-384-7000 Phone
                                                                     702-385-7000 Fax
                                                                10   Attorneys for Defendant Jayco, Inc.
ALVERSON TAYLOR & SANDERS




                                                                11
                            6605 GRAND MONTECITO PKWY STE 200




                                                                     Dated this 25th day of March, 2019.
                                                                12
                                    LAS VEGAS, NV 89149




                                                                     PERRY & WESTBROOK
                                                                13
                                        (702) 384-7000
                                          LAWYERS




                                                                     /s/ Alan W. Westbrook
                                                                14
                                                                     ALAN W. WESTBROOK, ESQ.
                                                                15   Nevada Bar No. 6167
                                                                     CHERYL H. WILSON, ESQ.
                                                                16   Nevada Bar No. 5021
                                                                     1701 W. Charleston Blvd., Ste. 200
                                                                17   Las Vegas NV 89102
                                                                     702-870-2400 Phone
                                                                18   702-870-8220 Fax
                                                                     Attorneys for Defendant
                                                                19   Sierra RV Super Center, Inc.

                                                                20

                                                                21

                                                                22

                                                                23

                                                                24

                                                                                                                   2                                         KNW 25914
                                                                 1                                  Theodore and Rhonda Elwell v. Jayco, Inc. and Sierra RV Supercenter, Inc.
                                                                                                                                        Case No.: 3:18-cv-00540-HDM-CBC
                                                                 2                                          Stipulation and Order to Dismiss Plaintiffs’ claims, with Prejudice

                                                                 3    ORDER FOR DISMISSAL OF PLAINTIFFS’ CLAIMS AGAINST ALL DEFENDANTS
                                                                                               WITH PREJUDICE
                                                                 4

                                                                 5             Pursuant to the foregoing stipulation of counsel and good cause appearing therefore, the

                                                                 6   claims asserted by and on behalf of Plaintiffs THEODORE and RHONDA ELWELL, are hereby

                                                                 7   DISMISSED WITH PREJUDICE, the parties to bear their own fees and costs.

                                                                 8             IT IS SO ORDERED

                                                                 9             Dated this 25th day of March, 2019.

                                                                10                                                                ________________________________
                                                                                                                                  U.S. DISTRICT COURT JUDGE
ALVERSON TAYLOR & SANDERS




                                                                11   Respectfully submitted by:
                            6605 GRAND MONTECITO PKWY STE 200




                                                                12   ALVERSON TAYLOR & SANDERS
                                    LAS VEGAS, NV 89149




                                                                13
                                        (702) 384-7000




                                                                     /s/ Karie N. Wilson
                                          LAWYERS




                                                                     ____________________________________
                                                                14   J. BRUCE ALVERSON, ESQ.
                                                                     Nevada Bar No. 1339
                                                                15   KARIE N. WILSON, ESQ.
                                                                     Nevada Bar No. 7957
                                                                16   6605 Grand Montecito Pkwy, Ste. 200
                                                                     Las Vegas, NV 89149
                                                                17   702-384-7000 Phone
                                                                     702-385-7000 Fax
                                                                18   Attorneys for Defendant Jayco, Inc.

                                                                19

                                                                20
                                                                     n:\bruce.grp\z-client\25914\pleadings\sao dismiss.docx
                                                                21

                                                                22

                                                                23

                                                                24

                                                                                                                              3                                       KNW 25914
